Order entered January 25, 2019




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-18-01223-CV

                             IN THE INTEREST OF I.S., A CHILD

                         On Appeal from the 469th Judicial District Court
                                      Collin County, Texas
                             Trial Court Cause No. 469-55837-2013

                                             ORDER
       We REINSTATE this appeal which we abated, on appellant’s motion, to allow the trial

court an opportunity to make written findings of fact and conclusions of law. By motion filed

January 22, 2019, appellant seeks to withdraw the motion to abate, have our abatement order

vacated, and have a deadline set for filing her brief.

       We GRANT the motion, VACATE our January 4, 2019 order of abatement, and

ORDER appellant to file her brief no later than February 25, 2019. In light of this order, we

DENY as moot the trial court’s January 23, 2019 request for clarification, or in the alternative,

request for extension.

       We DIRECT the Clerk of the Court to send a copy of this order to the Honorable Piper

McGraw, Presiding Judge of the 469th Judicial District Court, Collin County District Clerk

Lynne Finley, and the parties

                                                         /s/   ERIN A. NOWELL
                                                               JUSTICE